Title: To Benjamin Franklin from William Jackson, 12 November 1781
From: Jackson, William
To: Franklin, Benjamin


Bilbao November 12. 1781.
I did myself the honor to address your Excellency from Corunna in which letters I gave you a detail of Mr. Gillon’s baseness: farther particulars I will do myself the pleasure to transmit you by the next post, and enclose you copy of a letter which I wrote to his Excellency Mr. Jay on that subject.
By a Vessel which arrived here yesterday we have received some very important intelligence—the Count de Grasse having beat the British fleet commanded by Admiral Graves had returned to the Chesapeak, and being reinforced by Count de Barras with the Rhode Island squadron, he had stationed his whole force 35 sail of the line and a number of frigates, so as effectually to block the Chesapeak and the adjacent rivers— Count Rochambeau having moved with the french troops to the Southward had been followed by General Washington with the Elite of our Army, which joined by the Corps under the Marquis La fayette and Baron Stuben would form an allied Army of 20,000 Men.
Mr. Tracy writes that Cornwallis had proposed to capitulate on like terms with Burgoyne but that Genl. Washington held him to a surrender at discretion. The same intelligence announces General Greene’s success in Carolina, and says we were in full possession of all that State except Charlestown. I most heartily congratulate your Excellency on this favorable aspect of affairs.—
I must profit of the few minutes before the post goes to carry my letter to the Office. The enclosed gazettes which are the latest received will give you farther particulars.
I have the honor to be, with profound respect, Your Excellency’s most obedient humble Servant.
W. Jackson.
His Excellency Benjamin Franklin Esq.
